DETAILED ACTION
This communication is responsive to the Amendment filed February 10, 2021.  Claims 2, 3, 7-14, 16, and 18-20 are currently pending.
All objections and rejections set forth in the Office Action dated November 9, 2020 are WITHDRAWN due to cancellation of the claims or Applicant’s responsive amendments.
Claims 2, 3, 7-14, 16, and 18-20 are REJECTED under 35 USC 112 for the reasons set forth below, but otherwise contain allowable subject matter.
Because these rejections were necessitated by amendment, this action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2021 was filed after the mailing date of the Office Action on November 9, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 7, and 20 are objected to because of the following informalities:  
Regarding claim 3, the phrase “electron donor” in line 2 should be plural (i.e., “electron donors”).
Regarding claim 7, the phrase “electro donor” in line 3 should be “electron donor”.  In addition, the word “and” should be inserted between “halogen,” and “a” in line 8 (“… halogen, and a C1-C20 hydrocarbon group …”).
Regarding claim 20, a period at the end of the claim is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 7-14, 16, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, the electron donor “A” lacks sufficient antecedent basis.  Neither claim 3 nor claim 7 (from which claim 3 depends) defines an electron donor “A.”  For the purposes of examination, the examiner will equate the electron donor A with the “first electron donor” recited in claim 7.


Regarding claim 7, the definition of R6 and R6’ appears to be an improper Markush group.  This renders the claim indefinite because it is not clear if Applicant intends a closed Markush group, or if Applicant intends a broader, undefined group.  To correct this, the examiner suggests changing the word “or” in the last line to “and” to correct the Markush group format.
Because claims 2, 8-14, 16, and 18-20 depend from claim 7, they contain all of the limitations of claim 7 and are therefore indefinite for the reason claim 7 is indefinite.

Regarding claim 8, the definition of the electron donor atoms of electron donor B appears to be an improper Markush group.  This renders the claim indefinite because it is not clear if Applicant intends a closed Markush group, or if Applicant intends a broader, undefined group.  To correct this, the examiner suggests changing the word “or” in the last line to “and” to correct the Markush group format.
Because claims 9-12 and 19 depend from claim 8, they contain all of the limitations of claim 8 and are therefore indefinite for the reason claim 8 is indefinite.

Regarding claim 11, the definition of the at least two of R3-R6 appears to be an improper Markush group.  This renders the claim indefinite because it is not clear if Applicant intends a closed Markush group, or if Applicant intends a broader, undefined group.  To correct this, the examiner suggests changing the word “or” in the second-to-last line to “and” to correct the Markush group format.

Regarding claim 13, the electron donor “A” lacks sufficient antecedent basis.  Neither claim 13 nor claims 2 or 7 defines an electron donor “A.”  For the purposes of examination, the examiner will equate the electron donor A with the “first electron donor” recited in claim 7.

Allowable Subject Matter
Claims 2, 3, 7-14, 16, and 18-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
After a thorough and complete search, the examiner cannot find in the prior art an electron donor with the structure recited in claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763